Citation Nr: 1545040	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  10-44 013A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to restoration of a 10 percent rating for service-connected bilateral hearing loss, from December 1, 2009.

2.  Entitlement to a disability rating in excess of 10 percent for bilateral hearing loss, to include an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and the Virtual VA claims processing system.  

The Veteran served on active duty from March 1965 to February 1977 and from November 1982 to February 1987.  

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2009 rating decision in which the RO reduced the rating for the Veteran's service-connected bilateral hearing loss from 10 to zero percent (noncompensable rating), effective December 1, 2009.  In June 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in October 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2011.

Regarding the characterization of this claim, the Board notes that, in April 2009, the Veteran filed a claim seeking a rating in excess of 10 percent for his service-connected bilateral hearing loss.  In a July 2009 rating decision, the RO proposed to reduce the Veteran's 10 percent rating to zero percent, and the Veteran was notified of the RO's proposed action that same month.  In the September 2009 rating decision on appeal, the RO effectuated the rating reduction for service-connected bilateral hearing loss from 10 percent to zero percent, effective December 1, 2009.  Because the RO reduced the Veteran's disability rating while he was seeking an increased rating, the matter of the propriety of the reduction must also be addressed. See Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992).

For reasons made clear below, the Board has recharacterized the appeal as now encompassing both matters set forth on the title page.  Because the Board is remanding that portion of the appeal relating to the higher rating claim, the Veteran is not prejudiced by the Board's action in this regard.  See e.g., Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions).

The Board's decision on the claim of entitlement to restoration of a 10 percent rating for service-connected bilateral hearing loss, from December 1, 2009, is set forth below.  The claim for a disability rating in excess of 10 percent for bilateral hearing loss, to include an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1), is addressed in the remand following the order; this matter is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the restoration claim has been accomplished.

2.  Both the September 2009 rating decision in which the RO reduced the rating for bilateral hearing loss from 10 percent to noncompensable, and the October 2010 SOC, reflect that the RO failed to consider, and provide notice of, the provisions of 38 C.F.R. § 3.344, the primary regulation governing rating reductions.


CONCLUSION OF LAW

As the RO's reduction of the rating for service-connected bilateral hearing loss from 10 percent to noncompensable, effective December 1, 2009, was not in accordance with the law, the criteria for restoration of the 10 percent rating from that date are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Given the favorable disposition of the claim for restoration of a 10 percent rating for service-connected bilateral hearing loss, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.

Historically, the RO granted service connection for bilateral high frequency hearing loss in an August 1987 rating decision.  The RO assigned an initial noncompensable disability rating, effective March 1, 1987.  

Subsequently, in a July 2007 rating decision, the RO increased the Veteran's disability rating to 10 percent, effective March 5, 2007.  

In April 2009, the Veteran filed a claim seeking a higher rating for service-connected bilateral hearing loss.  Following a VA examination in June 2009, the RO issued a July 2009 RD in which the RO proposed to decrease the Veteran's disability rating for his bilateral hearing loss.  The RO effectuated the proposed reduction effective December 1, 2009, by rating decision dated in September 2009. 

Initially, the Board notes that, prior to reducing a veteran's disability rating, VA is required to comply with pertinent VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons thereof.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e) (2015).  In the advance written notice, the beneficiary will be informed of his or her right for a pre-determination hearing, and if a timely request for such a hearing is received (i.e., within 30 days), benefit payments shall be continued at the previously established level pending a final determination.  38 C.F.R. § 3.105(i)(1).  However, where there is no reduction in the amount of compensation payable to a beneficiary, 38 C.F.R. § 3.105(e) does not apply.  See VAOPGCPREC 71-91.

In this case, the Veteran was notified of the RO's intent to reduce the 10 percent rating for his bilateral hearing loss by rating action and letter dated in July 2009.  He did not request a hearing regarding this issue.  Final action to reduce the 10 percent rating to zero percent was taken pursuant to 38 C.F.R. § 3.105(e) in September 2009, after which the reduction was made effective, from December 1, 2009. 

Based on this procedural history, the Board finds that the RO complied with all of the requirements 38 C.F.R. § 3.105(e).  The Veteran was notified of his rights, and he was given an opportunity for a hearing and time to respond.  Moreover, the reduction was made effective no sooner than permitted by current law and regulations ("the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires").  38 C.F.R. § 3.105(e).  The Veteran has not asserted that these procedural provisions were not followed.  As such, the Board finds the RO satisfied the procedural requirements of 38 C.F.R. § 3.105(e) (to include notifying the Veteran of the proposed reduction), and such requirements need not be discussed further.

Turning next to the question of the propriety of the reduction, the Board notes that Congress has provided that a veteran's disability will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155.  When an RO reduces a rating without following the applicable regulations, the reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 288, 292 (1999).

For reductions in rating to be properly accomplished, specific requirements must be met.  See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  In this case, the RO reduced the rating for the Veteran's bilateral hearing loss from 10 to zero percent, effective December 1, 2009, in a September 2009 rating decision.  The 10 percent rating had been assigned in the RO's July 2007 rating decision, which increased the Veteran's disability rating for bilateral hearing loss to 10 percent, effective March 5, 2007.  Thus, the 10 percent rating was in effect for less than 5 years.  Accordingly, the provisions of 38 C.F.R. § 3.344(a) and (b) do not apply in this case.  As regards disability ratings in effect for less than 5 years, adequate reexamination that discloses improvement in the condition will warrant reduction in rating.  See 38 C.F.R. § 3.344(c).

In this case, the July 2009 rating decision that proposed the rating reduction, the September 2009 rating decision that effectuated the reduction of the rating, and the October 2010 SOC reflect that the RO failed to consider, and provide notice of, the provisions of 38 C.F.R. § 3.344, the primary regulation governing rating reductions.  Therefore, the Board finds that the correct standard was never applied when the RO effectuated the reduction of the rating.  See 38 C.F.R. § 3.344(c).

The Board emphasizes that failure to consider and apply the provisions of 38 C.F.R. § 3.344, if applicable, renders a rating decision void ab initio.  Such an omission is error and not in accordance with the law.  See Greyzck, 12 Vet. App. at 292.  See also Hayes v. Brown, 9 Vet. App. 67, 73 (1996); Dofflemyer, 2 Vet. App. 277.  Accordingly, the 10 percent rating assigned for bilateral hearing loss under 38 C.F.R. § 4.85, Diagnostic Codes 6100, must be restored, effective December 1, 2009.  Given the outcome warranted in view of this procedural error, the Board need not address, from an evidentiary standpoint, the actual merits of the reduction.


ORDER

As the reduction in rating for bilateral hearing loss from 10 percent to zero percent was improper, the claim for restoration of the 10 percent rating, from December 1, 2009, is granted.



REMAND

The Board's review of the claims file reveals that further action in connection with the claim remaining on appeal is warranted.

Throughout the pendency of the increased rating claim on appeal, the Veteran has consistently asserted that his hearing loss has worsened and that his disability is far more severe than as currently rated.  He has indicated that his hearing loss results in a greater degree of impairment, including on his day to day activities, than the current rating reflects.  See, e.g., June 2010 NOD; August 2015 646, Statement of Accredited Representative in Appealed Case; October 2015 Informal Hearing Presentation.  

The Veteran has asserted that his hearing loss has resulted in him having trouble understanding speech clearly, as well as difficulty hearing in groups and with background noise, especially at work.  On his February 2011 VA Form 9, the Veteran reported that, since the last VA examination in December 2010, he has continued to hear ringing and "birds chirping" in both ears.  The medical evidence of record appears to corroborate the Veteran's report of declining hearing since the last examination, as a July 2014 VA treatment record shows he was fitted for hearing aids due to his reports of difficulty understanding conversations without amplification.  

In light of the Veteran's statements of continued worsening of his hearing loss disability, the fact that more than four years has passed since he was last afforded a VA examination, and the medical evidence showing he has been fitted for hearing aids since the last examination, the Board findings that further examination to obtain more contemporaneous testing results and other medical findings is needed to fairly evaluate the Veteran's claim for a rating higher than 10 percent for his bilateral hearing loss disability.  See 38 C.F.R. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).

The Board also finds that the Veteran's statements regarding the effects his hearing loss has on his day to day activities and ability to hear at work raise questions as to whether the schedular criteria are adequate to evaluate his bilateral hearing impairment; and, if not, whether his disability picture is exceptional or unusual with such related factors as marked interference with employment (beyond that contemplated in the assigned, 10 percent rating). 

The Board notes that the AOJ has not addressed the applicability of section 3.321(b)(1) in connection with the Veteran's claim for a higher rating for bilateral hearing loss.  Hence, after arranging for the Veteran to undergo further examination and accomplishing the additional actions noted below, ito avoid any prejudice to the Veteran, a remand for AOJ consideration of the matter of a higher, extra-schedular rating in the first instance, is warranted.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (the Board must consider whether a claimant will be prejudiced by addressing a question that has not been addressed by the RO).

On remand, the AOJ should arrange for the Veteran to undergo VA audiology examination (with appropriate testing), by an Ear, Nose and Throat (ENT) physician or audiologist, at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled examination and/or testing, without good cause, may result in denial of his claim for a higher rating for bilateral hearing loss (as this claim, emanating from an original claim for, and award of, service connection, will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. 

Prior to arranging further examination and testing, to ensure that all due process requirements are met, and that the record is complete, the AOJ should obtain and associate with the claims file all outstanding pertinent records.

As for VA records, the Board notes that records of the Veteran's treatment at the VA Medical Center Salem in Virginia,, dated through May 2015, are associated with the claims file.  Given the evidence showing the Veteran was fitted for hearing aids in July 2014, more recent, relevant medical records from this facility may exist.  Accordingly, the AOJ should obtain from the Salem VAMC (and any associated facility(ies)) all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran since May 2015, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the remanded claim, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (West 2014) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent, private medical records. 

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties to notify and assist imposed by VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted by the VCAA (to include referral of the claim for extra-schedular consideration, if appropriate) prior to adjudicating the matter remaining on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the Salem VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran since May 2015.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  Furnish to the Veteran a letter requesting that he provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the remaining claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent, private (non-VA) medical records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the Veteran responds, obtain all identified f records, following the procedures set forth in 38 C.F.R. § 3.159 (2015).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA audiology examination, by an ENT physician or an audiologist, at a VA medical facility.  

The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  

All appropriate tests and studies-specifically, audiometric and speech discrimination testing-should be accomplished (with all results made available to the examiner prior to the completion of his or her report) and all clinical findings should be reported in detail. 

Based on consideration of the testing results and the Veteran's documented history and assertions, the examiner should fully describe the functional effects of the Veteran's bilateral hearing loss on the activities of daily living, to include accomplishing the acts required for gainful employment.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested action, and any additional notification and/or development deemed warranted, adjudicate the matter on appeal in light of all pertinent evidence and legal authority (to include consideration of whether the procedures for referral of the claim for extra-schedular consideration, pursuant to 38 C.F.R. § 3.321(b)(1), are invoked). 

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes citation to and discussion of the provisions of 38 C.F.R. § 3.321(b)(1), along with clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran t need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999.

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


